Opinion filed September 24, 2009




                                            In The


   Eleventh Court of Appeals
                                         ___________

                                   No. 11-09-00273-CV
                                       __________

                              IN RE DELORES SALCIDO



                                Original Mandamus Proceeding




                            MEMORANDUM OPINION
       Relator has filed in this court a notice of nonsuit stating that her mandamus proceeding is
now moot. Therefore, the petition for writ of mandamus is dismissed as moot.


                                                            PER CURIAM


September 24, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.